    
Exhibit 10.4



Forest City Enterprises, Inc.
Amended and Restated Board of Directors
Compensation Policy


Effective as of September 26, 2013, the compensation for independent directors
and non-employee directors is as follows:
A. Annual Retainer and Annual Stock Option Award
▪
Independent directors and non-employee directors shall be paid an annual board
meeting retainer of $60,000.00, to be paid quarterly.

▪
Independent directors and non-employee directors shall receive additional
compensation in the form of an annual stock grant of approximately $110,000.00;
directors may choose between stock options and restricted stock in 25%
multiples; if no choice is made, the default is a 50-50 mix of stock options and
restricted stock; such stock grants shall have cliff vesting after one year.



B. Fees for Specific Services as a Director
Each independent director and non-employee director shall also be entitled to
receive additional fees for performance of specific services as a director.
▪
The independent director serving as “Lead Director” shall be paid an annual
retainer of $15,000.00, paid quarterly.

▪
Committee Chairmen shall receive an annual retainer, paid on a quarterly basis,
for serving in this position:

i. Audit Committee - $24,000.00
ii. Compensation Committee - $16,000.00
iii. Governance and Nominating Committee - $12,000.00.
▪
Committee Members shall receive an annual retainer, paid on a quarterly basis,
for serving in this capacity:

i. Audit Committee - $12,000.00
ii. Compensation Committee - $8,000.00
iii. Governance and Nominating Committee - $6,000.00.
▪
Independent directors and non-employee directors shall receive $1,500 per day
for attendance in their capacity as directors at formal meetings with Company
officers not held on the same day as a board meeting or board committee meeting,
including, without limitation but by way of example, Executive Committee
meetings, strategic planning meetings and leadership meetings.

▪
Independent directors and non-employee directors shall receive $1,500 per day
for each day on which they attend “extraordinary meetings” or perform
“extraordinary services” in their capacity as members of a Board committee, in
each case as determined to be extraordinary and approved for payment by the
applicable Board committee following submission of a request for payment by the
director.









--------------------------------------------------------------------------------




C. Director Stock Ownership and Holding
▪
Independent directors and non-employee directors shall have up to five years to
acquire shares of company stock in an amount equal to 5x the board cash
retainer, using a fixed number of shares approach to be reviewed at least once
every three years and based upon the 90-day average price leading up to a
December 31 measurement date; these shares may be acquired in the form of
exercised vested options, vested restricted stock or units, phantom stock in
connection with their Elective Deferred Compensation Plan, purchased on the open
market, stock beneficially owned in a trust including by a spouse and/or minor
children, or 60% of unvested service-based restricted stock, and shall exclude
any pledged shares of company stock.

▪
Until the stock ownership guidelines set forth above are met, the independent
directors shall hold 50% of the net after-tax shares of company stock acquired
from equity grants; or 100% of the net-after tax shares of company stock
acquired from equity grants if the stock ownership guidelines set forth above
are not met by the end of the five-year compliance period.

D. Exceptions
▪
There may be instances where the independent director stock ownership and
holding requirements may place a severe hardship on a director. The Corporate
Governance and Nominating Committee reserves the right to modify requirements
consistent with the intention of the stock ownership and holding requirements,
as it deems appropriate.



The Corporate Governance and Nominating Committee shall bi-annually review the
policy of independent director compensation and stock ownership and holding
requirements.


